t c memo united_states tax_court robert l hawes petitioner v commissioner of internal revenue respondent docket no filed date robert l hawes pro_se paul k voelker for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively additions to tax pursuant to sec_6651 in the amounts of dollar_figure and dollar_figure respectively and additions to tax pursuant to sec_6654 in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner has proved any error in respondent's determinations in the statutory_notice_of_deficiency and whether we should sua sponte impose a penalty on petitioner pursuant to sec_6673 no stipulations of fact were filed in this case petitioner resided in las vegas nevada on the date the petition was filed in this case petitioner did not file federal_income_tax returns for the taxable years in issue ina statutory_notice_of_deficiency respondent determined that petitioner received and failed to report gross_income from various sources during the taxable years in issue including employee wages nonemployee compensation_unemployment compensation and interest_income respondent also determined that petitioner is liable for the sec_6651 a additions to tax for failing to file his returns for the taxable years in issue respondent also determined that petitioner is liable for the sec_6654 additions to tax for failing to make estimated_tax payments for the taxable years in issue the first issue for decision is whether petitioner has proved any error in respondent's determinations in the statutory_notice_of_deficiency based on the record we find that petitioner has failed to prove any error in respondent's determinations see rule a we will not address petitioner's tax_protester ramblings which were asserted in the attachments to his petition in attachments to his trial memorandum and at trial as was stated by the court_of_appeals for the fifth circuit we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we hold that respondent's determinations of deficiencies in petitioner's federal income taxes for and and additions to tax pursuant to sec_6651 and sec_6654 for and are sustained the second issue for decision is whether we should sua sponte impose a penalty on petitioner pursuant to sec_6673 whenever it appears to this court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court in its discretion may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure see sec_6673 a and - b a position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir a penalty is properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous see 820_f2d_1464 9th cir we find that petitioner's arguments made in his petition in his trial memorandum and at trial are frivolous he has caused this court to waste its limited resources on his erroneous views of the tax law which he knew or should have known are completely without merit in view of the foregoing we will exercise our discretion under sec_6673 and reguire petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
